Defendant appeals from a judgment of conviction of the offense of unlawfully selling intoxicating liquor and from an order denying his motion for a new trial.
[1] On the trial of the action, by stipulation entered into between the district attorney and the attorney representing the defendant, a jury trial was waived. Defendant now raises the point that as he did not personally consent to a waiver of a jury trial, the trial court was without jurisdiction in the premises.
Relying upon the case of People v. Garcia, 98 Cal.App. 702
[277 P. 747], wherein the provisions of section 7, article I, of the Constitution are thoroughly considered, it is ordered that the judgment and the order denying the motion for a new trial be and they are reversed.
Conrey, P.J., and York, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on September 24, 1929, and a petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 7, 1929.
All the Justices present concurred. *Page 559